                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOSEPH CATHCART,
           Plaintiff                               Case No. 2:19-cv-01852-JDW

        v.

 JOHN MICALE, et al.
          Defendants

                                       MEMORANDUM

       Defendant USI Insurance Services LLC (“USC”) seeks dismissal of each of the three

claims asserted against it by Plaintiff Joseph Cathcart. Because Cathcart fails to state a claim

against USI, the Court will grant USI’s Motion to Dismiss.

I.     FACTUAL BACKGROUND

       Cathcart worked for USI as a Practice Leader in USI’s King of Prussia office. (ECF No. 4

¶ 21.) In June 2018, Defendant John Micale took over as Cathcart’s supervisor. (Id. ¶ 23.) Over

the next five months, Micale criticized Cathcart’s job performance, chided Cathcart for perceived

mistakes, and make loud pejorative comments to aggravate, annoy, and intimidate Cathcart. (Id.

¶ 24.) The friction between the two men came to a head on November 14, 2018, during a USI

leadership conference. (Id. ¶ 26.)

       Cathcart and five other USI leaders were sitting in the lounge at the hotel at which they

were staying during the conference. (Id. ¶ 27.) Unprovoked, Micale approached the group and

began to “yell and hurl insults” at Cathcart for five-to-ten minutes. (Id. ¶ 28.) Humiliated and

fearful of Micale, Cathcart retreated to his hotel room. (Id. ¶ 29.) The next day, Micale tendered

an insincere apology to Cathcart and continued to threaten Cathcart’s employment with USI. (Id.

¶ 31.) Cathcart feared for his continued employment with USI. (Id. ¶ 32.)
       On November 16, 2018, Cathcart submitted a written complaint to USI’s Head of Human

Resources. (Id. ¶ 33.) Eileen Webb, a member of the Human Resources Department, investigated

Cathcart’s complaint. (Id. ¶¶ 34-36.) Ms. Webb determined that Cathcart’s complaint against

Micale was well-founded, and USI issued a warning to Micale. (Id. ¶¶ 37, 39.) In addition, Ms.

Webb assured Cathcart that his “employment and [his] future with the Company would not be

affected by this complaint or the remedial action taken by the Company.” (Id. ¶ 40.)

        On February 22, 2019, USI informed Cathcart that it was eliminating his position and

would terminate him, effective March 31, 2019. (Id. ¶ 43.) Cathcart contends that “[t]he sole

reason USI terminated [his] employment was in retaliation and reprisal for his ongoing complaints

against defendant Micale.” (Id. ¶ 47.) As a result of his termination, Cathcart alleges he has

suffered lost wages and diminished earning capacity, inter alia. (Id. ¶¶ 50-51.)

       Cathcart filed a complaint against Micale and USI on April 29, 2019. (ECF No. 1.) On

May 10, 2019, he filed an Amended Complaint, which is the operative pleading. (ECF No. 4.) In

Count I, Cathcart brings an assault claim against Micale. In Counts II, III, and IV, Cathcart brings

claims against USI for negligent misrepresentation, promissory estoppel, and breach of unilateral

contract, respectively. On July 2, 2019, USI moved to dismiss each of these three claims. (ECF

No. 10.) Cathcart responded to the motion (ECF No. 14), which is ripe for disposition.

II.    LEGAL STANDARD

       A district court may dismiss a plaintiff’s complaint for failure to state a claim upon which

relief can be granted. Fed. R. Civ. P. 12(b)(6). Rather than require detailed pleadings, the “Rules

demand only a short and plain statement of the claim showing that the pleader is entitled to

relief[.]” Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (quotation omitted).

“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as



                                                 2
true, to state a claim to relief that is plausible on its face.” Id. (same). A claim has facial

plausibility when the complaint contains factual allegations that permit the court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (same). In doing

so, the court must “draw on its judicial experience and common sense.” Id. (same). Under the

governing “pleading regime[,]” a court confronted with a 12(b)(6) motion must take three steps.

First, it must identify the elements needed to set forth a particular claim. Id. at 878 (same). Second,

the should identify conclusory allegations, such as legal conclusions, that are not entitled to the

presumption of truth. Id. (same). Third, with respect to well-pleaded factual allegations, the court

should accept those allegations as true and “determine whether they plausibly give rise to an

entitlement to relief.” Id. (same). The court must “construe those truths in the light most favorable

to the plaintiff, and then draw all reasonable inferences from them.” Id. at 790 (citations omitted).

III.   ANALYSIS

       A.      Cathcart Has Not Stated A Claim For Breach Of Unilateral Contract

       A contract exists where there is an offer, acceptance, and consideration. See Gardiner v.

Virgin Islands Water & Power Auth., 145 F.3d 635, 644 (3d Cir. 1998); see also Kendall v.

OneBeacon Am., No. 06-cv-1895, 2007 WL 1031249, at *3 (E.D. Pa. Mar. 30, 2007) (setting forth

elements of unilateral contract). Here, Cathcart asserts that Webb’s promise to him that USI would

not terminate him in retaliation for his complaints against Micale created a unilateral contract.

Even assuming that Webb’s statement constitutes an offer and Cathcart’s continued employment

constitutes acceptance, Cathcart has not alleged facts to establish any consideration.

       In his Opposition, Cathcart argues that his continued employment constitutes such

consideration. However, to defeat the at-will presumption, Cathcart must demonstrate “that he

gave his employer additional consideration other than the services for which he was hired.”



                                                  3
Donahue v. Fed. Exp. Corp., 753 A.2d 238, 245 (Pa. Super. Ct. 2000) (quotation omitted).

Additional consideration exists “when an employee affords his employer a substantial benefit ...

or when the employee undergoes a substantial hardship ... .” Id. (same). Cathcart has not pled

either.

          First, he does not allege that he provided a substantial benefit to USI other than the services

for which he was hired. Instead, he says that he “continued his employment” with USI. (ECF No.

4 ¶¶ 8, 61.) As a matter of Pennsylvania law, continuing employment is not sufficient additional

consideration for purposes of rebutting the presumption of at-will employment. See Donahue, 753

A.2d at 245 (“[P]erforming well on the job does not generally confer a substantial benefit on his

employer beyond that which the employee is paid to do.”). Second, Cathcart does not allege that

he underwent a substantial hardship to continue working at USI. This stands in stark contrast to

the cases he cites, in which the plaintiffs undertook substantial hardships based on a promise of

new job opportunities. See, e.g., Demoinerie v. Emball’Iso, Inc., No. 1238 EDA 2018, 2019 WL

2121394, at *6 (Pa. Super. Ct. May 14, 2019) (plaintiff resigned from his job in China and moved

to the United States on a visa with restrictive job requirements based on new employer’s offer to

employ him for an extended period of time); Jones v. Flaster/Greenberg P.C., No. 13-cv-2771,

2013 WL 6846916, at *7 (E.D. Pa. Dec. 30, 2013) (finding substantial hardship where plaintiff

“closed her successful law practice and moved 765 miles across the country to Philadelphia, where

she had no friends or family and was not admitted to the bar”). In other cases, the plaintiffs alleged

that their former employers breached unilateral or implied contracts for incidental employment

benefits, rather than an agreement actually to employ the plaintiffs. See, e.g., Braun v. Wal-Mart

Stores, Inc., 24 A.3d 875, 943 (Pa. Super. Ct. 2011), aff’d, 106 A.3d 656 (Pa. 2014) (“Appellees

claimed that Wal–Mart deprived the class of unpaid, thirty-minute meal-periods and paid, fifteen-



                                                    4
minute rest-breaks pursuant to Wal–Mart’s PD–07 policy and required its employees to work off

the clock without compensation[.]”); Bauer v. Pottsville Area Emergency Med. Servs., Inc., 758

A.2d 1265, 1270 (Pa. Super. Ct. 2000) (employee could maintain breach of contract claim based

on employer’s failure to honor policy in handbook that entitled employees who worked a minimum

number of hours during a specific time period to be treated as full-time employees with attendant

benefits); Caucci v. Prison Health Servs., Inc., 153 F. Supp. 2d 605, 610 (E.D. Pa. 2001)

(plaintiff’s breach of contract claim sought payment of time-and-a-half for overtime and wages

during meal breaks during which plaintiff remained on duty based on provision in employee

handbook); Pilkington v. CGU Ins. Co., No. 00-cv-2495, 2000 WL 33159253, at *6 (E.D. Pa. Feb.

9, 2001) (“Plaintiff’s breach of contract claim is predicated on the denial of the accrued bonus

monies.”); Browne v. Maxfield, 663 F. Supp. 1193, 1201 (E.D. Pa. 1987) (finding that breach of

contract claim survived summary judgment where alleged breach was failure to provide severance

pay, as opposed to termination of employment).

       Contrary to Cathcart’s assertions, Webb’s promise that USI would not retaliate against him

was not “incidental or collateral” to Cathcart’s at-will employment. Unlike the cases he relies on,

in which the alleged breaches were failures to provide incidental employment benefits, Cathcart

alleges that his termination, itself, was a breach. This case is therefore more akin to Donahue,

where the Court held that the plaintiff could not “as a matter of law maintain an action for breach

of the implied duty of good faith and fair dealing, insofar as the underlying claim is for termination

of an at-will employment relationship.” 753 A.2d at 243. Thus, the Court will dismiss Cathcart’s

claim for breach of unilateral contract.




                                                  5
           B.     Cathcart Has Not Stated A Claim For Promissory Estoppel

           Cathcart’s promissory estoppel claim also fails in light of his at-will employment status.

“The doctrine of equitable estoppel is not an exception to the employment at-will doctrine. An

employee may be discharged with our [sic] without cause, and our law does not prohibit firing an

employee for relying on an employer’s promise.” Paul v. Lankenau Hosp., 569 A.2d 346, 348

(Pa. 1990). Cathcart ignores the Pennsylvania Supreme Court’s pronouncement and proffers no

convincing reason why the Court should decline to follow numerous decisions finding that Paul

bars promissory estoppel claims against former employers where the employment relationship was

at-will.     See, e.g., Yellovich, 2014 WL 6676494, at *5 (E.D. Pa. Nov. 24, 2014) (“Under

Pennsylvania law, an employee may not invoke promissory estoppel against an employer for

termination of an at-will employment relationship.”); Smith-Cook v. Nat'l R.R. Passenger Corp.

(AMTRAK), No. 05-cv-880, 2005 WL 3021101, at *12 (E.D. Pa. Nov. 10, 2005) (“Pennsylvania

does not recognize a cause of action for promissory estoppel as an exception to the employment-

at-will doctrine.”); Walden v. Saint Gobain Corp., 323 F. Supp.2d 637, 646 (E.D. Pa. 2004) (“It is

firmly established that Pennsylvania courts do not recognize a cause of action for promissory

estoppel in the context of at-will employment.”); Robinson v. Red Rose Commc’ns, Inc., No. 97-

cv-6497, 1998 WL 221028, at *5 (E.D. Pa. May 5, 1998) (“[C]ase law does not recognize

promissory estoppel as an exception to employment at-will in Pennsylvania.”); Mercante v.

Preston Trucking Co., No. 96-cv-5904, 1997 WL 288614, at *4 (E.D. Pa. May 21, 1997) (“The

Supreme Court of Pennsylvania has held that an at-will employee does not have a claim for

promissory or equitable estoppel based upon alleged reliance on an employer’s promise.”);

Brethwaite v. Cincinnati Milacron Mktg. Co., No. 94-cv-3621, 1995 WL 232519, at *5 (E.D. Pa.

Apr. 19, 1995) (same).



                                                   6
       Instead, Cathcart relies on Sullivan v. Chartwell Inv. Partners, LP, 873 A.2d 710, 716 (Pa.

Super. Ct. 2005) and Jones, both of which are inapposite. Cathcart cites Sullivan for the

proposition that a plaintiff’s status as an at-will employee is irrelevant to assessing promissory

estoppel and other implied contract claims. (ECF No. 14-1 at 12.) In Sullivan, the Superior Court

reversed the trial court’s decision that because the plaintiff was an at-will employee, he could not

establish a breach of contract claim against his employer for unpaid compensation. Sullivan, 873

A.2d at 716. In doing so, the Court reasoned that the plaintiff’s “status as an at-will employee is

irrelevant to whether a contract existed to provide compensation during the term of his

employment.” Id. This statement does not mean that every plaintiff’s status as an at-will employee

is irrelevant for purposes of determining whether the plaintiff has stated a claim for promissory

estoppel. Instead, this statement stands for the unremarkable position that “[w]hile an employer

may permissibly discharge an at-will employee at any time with or without cause, the doctrine

does not relieve an employer of its contractual obligation to provide the compensation promised

in return for an employee’s services.” Braun, 24 A.3d at 942.

       Likewise, Jones does not save Cathcart’s promissory estoppel claim. There, the court

permitted a promissory estoppel claim to proceed, having already determined that the plaintiff

stated a plausible claim for breach of an implied contract of employment. Jones, 2013 WL

6846916 at *6. In doing so, the court found that the plaintiff’s allegations of substantial hardship

were sufficient to overcome the presumption that she was an at-will employee and created an

implied-in-fact employment contract. Id. at *5. Indeed, in order to accept the defendant’s job

offer, the plaintiff in Jones “closed her successful law practice and moved 765 miles across the

country to Philadelphia, where she had no friends or family and was not admitted to the bar.” Id.

Again, Cathcart has not alleged any facts demonstrating that he undertook a similar substantial



                                                 7
hardship or other additional consideration sufficient to overcome the presumption that his

employment with USI was at-will. Thus, the Court will dismiss his promissory estoppel claim.

       C.      Cathcart Has Not Stated A Claim For Negligent Misrepresentation

       Cathcart’s negligent misrepresentation claim fails for similar reasons. In order to state a

claim for negligent misrepresentation, Cathcart must allege “(1) a misrepresentation of a material

fact; (2) made under circumstances in which the misrepresenter ought to have known its falsity;

(3) with an intent to induce another to act on it; and (4) which results in injury to a party acting in

justifiable reliance on the misrepresentation.” Bilt-Rite Contractors, Inc. v. The Architectural

Studio, 866 A.2d 270, 277 (Pa. 2005) (quotation omitted). Cathcart has failed to plead at least two

of the necessary elements—a misrepresentation of a material fact and justifiable reliance.

       First, Cathcart cannot maintain his negligent misrepresentation claim against USI based

upon the alleged promise from Webb that USI would not terminate him in retaliation for making

a complaint against Micale.        “Claims for negligent misrepresentation must be based on

misrepresentations regarding present facts, not unfulfilled promises to do acts in the future.”

Jones, 2013 WL 6846916 at *7 (citations omitted); see also Bennett v. Itochu Int'l, Inc., 682 F.

Supp. 2d 469, 480 (E.D. Pa. 2010). Thus, a claim for “negligent misrepresentation cannot be based

on a false promise.” Yellovich v. Ahold USA, No. 14-cv-4665, 2014 WL 6676494, at *3 (E.D. Pa.

Nov. 24, 2014) (citation omitted). Cathcart fails to address this argument from USI’s Motion to

Dismiss. Because USI’s promise not to retaliate against Cathcart was a promise relating to future

conduct, rather than a statement about a present material fact, Cathcart has failed to plead the first

element of a negligent misrepresentation claim. See Yellovich, 2014 WL 6676494 at *3; Jones,

2013 WL 6846916 at *8; Bennett, 682 F. Supp. 2d at 481.




                                                  8
       Second, Cathcart’s negligent misrepresentation claim against USI fails for the same reason

he cannot maintain his promissory estoppel claim, “as it is simply another attempt to convert an

employment-at-will relationship into something else.” Brethwaite, 1995 WL 232519 at *5.

Indeed, Pennsylvania law “does not prohibit firing an employee for relying on an employer’s

promise.” Paul, 569 A.2d at 348. “Since a claim of negligent misrepresentation requires that a

plaintiff have justifiably relied on the alleged misrepresentation, and an employer’s promise is not

something which an employee can justifiably rely upon when the employment relationship is at

will, this claim must fail.” Brethwaite, 1995 WL 232519 at *5. Again, Cathcart fails to address

this argument from USI’s Motion to Dismiss and does not make any attempt to argue why Paul

should not apply. Because Cathcart has failed to plead an actionable misrepresentation and his

justifiable reliance thereon, the Court will dismiss his negligent misrepresentation claim as well.

IV.    CONCLUSION

       Cathcart’s status as an at-will employee dooms his claims against USI. Therefore, the

Court will dismiss Counts II, III, and IV of the Amended Complaint. An appropriate Order

follows.

                                                      BY THE COURT:


                                                      /s/ Joshua D. Wolson
                                                      JOSHUA D. WOLSON, J.


Dated: August 28, 2019




                                                 9
